Title: Committee Report on Letter from Nathanael Greene, [22 July] 1780
From: Madison, James
To: 


[22 July 1780]
The Committee to whom was referred the letter of the 19th. of June last from General Greene, desiring the sense of Congress on his responsibility as Q. M. General for the expenditures of his Agents submit the following report.
They conceive it to be essential to the public interest as well as incident to the nature of all offices entrusted with money for public uses, that those who exercise them should be accountable for its due application; nor can it make any substantial difference whether the advances be immediately disbursed by the Principal himself to whom they are made, or by agents appointed by and amenable to him, since it is always in his power and is manifestly his duty to take the precaution of sufficient securities.
That this has been the idea of Congress appears not only from the express condition on which every particular advance of money has been made to the several departments, but from a resolution of Congress of March 2d. 1778 subsequent to the appointment of Genl Greene, “enacting that the forage masters, waggon masters and other officers in the department be in the appointment of the Q. M. General, who is to be responsible for their conduct.” In this general responsibility no doubt can exist, that the faithful expenditure of public money is included. On the contrary it is rather to be supposed, that this branch of their duty was most immediately pointed at.
The Committee however in searching the Journals find two instances in which it appears that Congress have been disposed to qualify the strictness of this doctrine in favor of the Heads of the Departments. The first is a resolution passed April 16th. 1778 respecting the Commissary Genls Department, which as far as the expenditure of money is concerned, is perfectly analogous to that of the Q. Mr. General. It is in these words “That nothing contained in the system of the Commissary Generals department shall be construed to make the Commissary General liable for the misapplication of money for the use of his department by any inferior officer in that department, provided that he shall take bonds from the deputy Commissary General and Assistant Commissary General respectively appointed by him, with not less than two good and sufficient securities in the sum of twenty thousand dollars, to be by him lodged in the Treasury Office; and the said deputy Commissaries shall be exonerated of all sums of money by them respectively paid to the purchasing commissaries, provided they shall take bonds from the said purchasing commissaries respectively with not less than two good & sufficient securities in the sum of 10,000 Dollars, which bonds they shall lodge in the said Treasury Office.[”]
The other instance is the report of a Committee on a letter from General Mifflin agreed to in Congress May 19th. 1778, in the words following: “That they had had a conference with Majr. Genl Mifflin and the Auditor General on the subject of the said letter and having heard Genl Mifflin’s observations on his peculiar situation as Q. M. General and his objections to being held strictly to account in cases where from the nature of the business and particular circumstances attending it, he was incapable of direct agency & the necessary superintendence that the Committee delivered to him and to the Auditor General, their opinion that the great servants of the public are generally to be accountable; that if in the course of adjusting the public accts. deficiences shall appear, Congress will in every special case determine upon the circumstances as they arise whether the party shall or shall not be discharged, that the Committee had no doubt but such favorable allowances would be made as justice should require; but that Congress could not consistent with their duty to the United States by any general resolution hold up the maxim that payment of money to deputies or assistants in a department should discharge the principal.[”]
From this view of the subject, The Committee recommend the following resolution, “That General Greene be informed in answer to his letter of the 19th. of June last, that Congress conceiving it to be essential to the public interest as well as incident to the nature of all offices entrusted with the disbursement of public monies, that those who exercise them should be responsible for such disbursement whether it be made immediately by themselves or by Agents appointed by and responsible to them, cannot consistently with their duty to their Constituents by any general resolution hold up a contrary maxim; but as they wish not to expose the faithful servants of the public to any unreasonable risks or losses, and are sensible that in the various branches of the Q. Masters department, abuses and frauds may possibly happen, notwithstanding all the customary precautions, that in all such cases they will determine on the circumstances as they arise and make such favorable allowances as justice may require.[”]
 